Title: From George Washington to the Commissioners for the District of Columbia, 13 November 1792
From: Washington, George
To: Commissioners for the District of Columbia


No. 13. 
Gentlemen,Philadelphia Novr 13th 1792.    
I have duly received your letter of the 13th of October, enclosing a list of the sale of lots in the federal City; with the prices of which I am more gratified than I am by the number which have been disposed of. I am pleased to find that several of your Mechanics were among the purchasers of lots, as they will not only, in all probability, be among the first improvers of them, but will be valuable citizens.
I agree with you in opinion that the ground in such eligible places as about the Capitol and the President’s House, should not be sold in squares; unless there are some great and apparent advantages to be derived from specified buildings—immediate improvement—or something which will have a tendency to promote the advancement of the City.
The circumstances under which Mr Blodget bid off the square near the Capitol, were such as occur at almost every public sale, and in that instance, his having done so, appeared very proper for the interest of the public: I agree, however, with you, that it would be best for the circumstance not to be generally known.
How far the idea which Mr Blodget suggests of having an Agent to pass through the several States, to dispose of lots, might be beneficial or not, I am unable to say; but it appears to me, that if a respectable and responsible Character, in the principal town of each State, could be authorized to dispose of the public lots, as purchasers might appear; provided the matter could be so arranged

that no confusion or inconvenience should arise from the same lot being disposed of by two or more agents, (which might possibly be done by monthly returns being made from the several Agents to the Commissioners, ascertaining the day—and even hour of each sale, to be by them confirmed previous to any payment: a small per Centum to be allowed the Vender—and all private sales to cease a month before every public sale) it would be a means of accommodating persons in different parts of the Union, and would expedite the sale of the lots. But this, as well as Mr Blodgets suggestion (which rather appears to me to be hawking the lots about) must be weighed and determined upon according to your best judgement and information.
I think that a further public sale in the spring, or early in the summer, would be advantageous. For it is desireable that every opportunity which could be made convenient, on account of the season and other circumstances, to dispose of lots in this way, should be embraced.
In proportion as numbers become interested in the federal City, and the public works advance, a constant attendance at the spot will be more and more requisite on the part of those who superintend or direct the business thereof; and I am of opinion it will be found necessary, as neither of the Commissioners reside there, that some active and competent character, vested with proper authority by them, should be constantly on the ground to superintend the business carrying on there. But who this person shall be, is altogether with yourselves to chuse—and the various and essential qualifications requisite in him will readily occur to you. With great esteem, I am, Gentlemen, Your most Obedt Servt

Go: Washington

